Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page11ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page22ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page33ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page44ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page55ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page66ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page77ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page88ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page99ofof16
                                                                     16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page10
                                                               10ofof16
                                                                      16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page11
                                                               11ofof16
                                                                      16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page12
                                                               12ofof16
                                                                      16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page13
                                                               13ofof16
                                                                      16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page14
                                                               14ofof16
                                                                      16




              July 30, 2021
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page15
                                                               15ofof16
                                                                      16
Case
 Case1:20-cv-01614-DAD-JLT
      1:20-cv-01614-DAD-JLT Document
                             Document11-1
                                      15 Filed
                                          Filed07/30/21
                                                06/07/21 Page
                                                          Page16
                                                               16ofof16
                                                                      16
